      Case 4:20-cv-00249-CDL-MSH Document 37 Filed 06/02/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

JEROME W. BLACK JR.,                  *

      Plaintiff,                      *

vs.                                   *
                                             CASE NO. 4:20-CV-249 (CDL)
Nurse KIM RAYBURN, et al.,            *

      Defendants.                     *


                                 O R D E R

      After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

April 15, 2021 is hereby approved, adopted, and made the Order of

the Court as to Plaintiff’s motions for judgment on the pleadings

(ECF Nos. 18 & 21).      The Court considered Plaintiff’s objections

to the Report and Recommendation and finds that they lack merit.

Plaintiff has withdrawn his other pending motions (ECF Nos. 19 &

20) and they are therefore terminated as moot.

      IT IS SO ORDERED, this 2nd day of June, 2021.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA
